Citation Nr: 1600998	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had service with the Army National Guard of Puerto Rico from December 1979 until March 2004.  During this time he had periods of service from March 1980 until July 1980, and from September 2002 until August 2003, including a tour of duty in the Southwest Asia Theater of Operations from October 2002 until January 2003.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the RO. 

In January 2009, the Veteran provided testimony as to this matter at a RO hearing before a Decision Review Officer.

In July 2013, the Board remanded this matter for further development. 

In August 2014, the Board denied service connection for a low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding it to the Board for further proceedings consistent with the joint motion.  

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a low back disorder from service, in April 1980 during basic training, and in 2003, after a vehicle rolled over while stationed in Southwest Asia.  (July 2015 and January 2014 statements).

In September 2015, the Veteran submitted additional evidence and argument in support of his claim on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  A waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board further notes that the Veteran submitted documentation indicating that he had applied for Social Security Administration (SSA) disability benefits, in June 2008.  The RO does not appear to have requested SSA records, and while some medical records were submitted by the Veteran, the record is unclear as to whether all SSA record have been obtained.  Furthermore, a decision regarding this application for benefits is not associated with the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's disability benefits application.  

Additionally, in a September 2008 letter, the Veteran's then attorney indicated that the Veteran had received VA medical treatment since at least December 1996.  The earliest VA medical record associated with the claims file is from February 2003, and it indicated that the Veteran was a primary care patient, but not a new patient.  The AOJ should ensure that all unassociated VA medical records, to possibly include those from prior to 2003 should be obtained and associated with the claims file.

Finally, The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the lumbar spine disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the lumbar spine disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's application for disability benefits.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain all unassociated VA treatment records, to include records from prior to 2003, if such records exist.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If records prior to 2003 do not exist, that finding should be documented in the claims file.

4.  After the above development has been accomplished, the AOJ should perform any additional development it deems warranted, to possibly include obtaining an addendum medical opinion to consider the newly obtained medical records.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include the medical evidence submitted by the Veteran without a waiver in September 2015.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

